DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 15-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 15 is objected to because of the following informalities:
Regarding claim 15, in line 15, “each active region of a pixels” should be changed to “each active region of a pixel”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17, 19-23, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Awazu (US 2009/0073275) in view of von Malm (US 2015/0014716 to Norwin von Malm)
claim 15, Awazu discloses an arrangement (camera 10) (Awazu, fig. 1, fig. 5) comprising:
a light source (flash 86) configured to illuminate a field of view (Awazu, fig. 5, fig. 6, par [0061]);
a control circuit (cpu 64) configured to operate the light source (Awazu, fig. 5, fig. 6, par [0061], abstract); and
a camera (ccd 27) configured to record a scene in the field of view (Awazu, fig. 5, fig. 6, abstract),
wherein the light source (flash 86) is formed as a flash and has a plurality of pixels (45r, 45g, and 45b pixels), each pixel configured to illuminate the field of view partially (Awazu, fig. 3, 4, 5, par [0039], wherein 45r, 45g, and 45b pixels illuminates a portion of the field of view),
wherein the light source (flash 86) comprises at least one semiconductor component having at least one semiconductor chip (array 45) (Awazu, fig. 3, par [0039, 0081]),
wherein the semiconductor chip (array 45) has an semiconductor layer (semiconductor layer) sequence with an active region (an active region) (Awazu, fig. 3, par [0039-0040, 0081], wherein array 45 has a semiconductor layer sequence with an active region so as to operate pixels 45r, 45b, and 45g),
wherein the semiconductor chip (array 45) comprises the plurality of pixels (45r, 45g, and 45b pixels) (Awazu, fig. 3, par [0039-0040, 0081]),
wherein the plurality of pixels (45r, 45g, and 45b pixels) are configured to generate radiation of the light source (Awazu, figs. 3-4, par [0039-0040]),

wherein the control circuit (cpu 64) is configured to operate the pixels (45r, 45g, and 45b pixels) on basis of the operational data (exposure pattern) (Awazu, figs. 3-5, 9-10, abstract, par [0051, 0068-0069, 0071], wherein pixels 45r, 45b, and 45g are operated on the basis or exposure pattern by control of cpu 64), and
wherein the arrangement (camera 10) is configured to perform an adaptation (light intensity, projection areas, color temperature) of at least a part of the operational data (exposure pattern) in the memory (memory 60) during operation of the arrangement (camera 10) (Awazu, fig. 1, par [0051, 0080], wherein camera 10 performs light intensity, projection areas, color temperature on the basis of exposure pattern in memory 60).
However, Awazu does not disclose:
wherein the semiconductor chip has an epitaxially deposited semiconductor layer sequence,
wherein each active region of a pixel is arranged at a subarea of the semiconductor layer sequence,
wherein the subareas result from the same semiconductor layer sequence.
On the other hand, in the same endeavor, von Malm discloses:
wherein the semiconductor chip (device 1) has an epitaxially deposited semiconductor layer sequence (semiconductor layer sequence 2) (von Malm, figs. 1, 2, par [0037]),

wherein the subareas (segments 6a and 6b) result from the same semiconductor layer sequence (semiconductor layer sequence 2), (von Malm, figs. 1, 2, par [0057], wherein segments 6a and 6b result from the same semiconductor layer sequence 2).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by von Malm into the arrangement by Awazu so as to achieve the invention as claimed because such incorporation provides simple and efficient production (von Malm, par [0004]).
Regarding claim 16, Awazu and von Malm disclose aforementioned limitations of the parent claim. Additionally, Awazu discloses
the adaptation (light intensity, projection areas, color temperature) of the operational data  (exposure pattern) is triggerable by a user (user) of the arrangement (Awazu, par [0051, 0080], abstract, wherein light intensity, projection areas, or color temperature is triggerable by a user).
 Regarding claim 17, Awazu and von Malm disclose aforementioned limitations of the parent claim. Additionally, Awazu discloses
the light source (flash 86) is configured to illuminate different subareas (face peripheral area and surrounding area) of the field of view with light of different illuminance and/or different spectral components (low intensity or high intensity) (Awazu, abstract, fig. 11).
claim 19, Awazu and von Malm disclose aforementioned limitations of the parent claim. Additionally, Awazu discloses
the arrangement (camera 10) comprises pixels of a first type (pixels 45r) and pixels (pixels 45b) of a second type, and wherein the pixels of the first type and pixels of the second type are arranged in a common matrix arrangement (array 45) (Awazu, fig. 3, par [0039]).
Regarding claim 20, Awazu and von Malm disclose aforementioned limitations of the parent claim. Additionally, Awazu discloses
at least some of the pixels (pixels 45r, 45b, and 45g) are configured to emit light of different wavelengths (red, green, or blue wavelengths) (Awazu, fig. 3, par [0039]).
Regarding claim 21, Awazu and von Malm disclose aforementioned limitations of the parent claim. Additionally, Awazu discloses
the control circuit (cpu 64) is configured to operate the light source (flash 86) in an adaptation mode (adaptation mode), and wherein the adaptation (light intensity, projection areas, color temperature) of the operational data (exposure pattern) is carried out on basis of a recording of the scene (face) by the camera (ccd 27) (Awazu, par [0051, 0080], abstract, wherein cpu 64 operates flash 86 on the basis of light intensity, projection areas, or color temperature for a face captured by ccd 27).
Regarding claim 22, Awazu and von Malm disclose aforementioned limitations of the parent claim. Additionally, Awazu discloses
the scene (face) is successively irradiated by at least some pixels (pixels in array 45 corresponding to the face) in the adaptation mode (adaptation mode) (Awazu, fig. 
Regarding claim 23, Awazu and von Malm disclose aforementioned limitations of the parent claim. Additionally, Awazu discloses
the arrangement (camera 10) is configured to determine and store operational data (exposure pattern), which are adapted to the recording (face) obtained in the adaptation mode and stored in the memory (memory 60) (Awazu, fig. 5, par [0046, 0051, 0068], wherein camera 10 stores exposure pattern adapted to recorded face stored in memory 60).
Regarding claim 25, Awazu and von Malm disclose aforementioned limitations of the parent claim. Additionally, Awazu discloses
an illumination of different subareas (face peripheral area and surrounding area) of the scene with respect to their color location (location) and/or their illuminance (intensity) are adjustable to one another by a recording (face) in an adaptation mode (adaptation mode of camera 10) by performing the adaptation of the operational data (exposure pattern) of at least some pixels (pixels 45r, 45g, and 45b of array 45) (Awazu, figs. 1, 3, 11, par [0039, 0051,0074, 0080], abstract, wherein intensities for face peripheral area and surrounding area are adjustable by pixels 45r, 45g, and 45b of array 45).
Regarding claim 26, Awazu and von Malm disclose aforementioned limitations of the parent claim. Additionally, Awazu discloses
an externally accessible input interface (inherent part for manual setup), wherein the radiation (radiation by flash 86) is adjustable by the input interface with respect to a 
Regarding claim 27, Awazu and von Malm disclose aforementioned limitations of the parent claim. Additionally, Awazu discloses
for at least two pixels (pixels 45r and 45b of array 45), radiation (radiation by flash 86) to be emitted by these two pixels during operation is independently settable of one another via the input interface (inherent part for manual setup) with respect to a color location (projection areas) and/or a brightness (intensity) (Awazu, par [0051, 0080], abstract, wherein pixels 45r and 45b of array 45 are adjustable on the basis of light intensity, projection areas, or color temperature).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Awazu (US 2009/0073275) and von Malm (US 2015/0014716 to Norwin von Malm) further in view of Saari (US 2017/0269351 to Saari et al).
Regarding claim 18, Awazu and von Malm disclose aforementioned limitations of the parent claim. However, Awazu and von Malm do not disclose the arrangement comprises pixels of a first type and pixels of a second type, wherein the pixels of the first type are arranged in a first matrix arrangement and the pixels of a second type are arranged in a second matrix arrangement, and wherein the first matrix arrangement and the second matrix arrangement are laterally spaced apart from one another.
On the other hand, in the same endeavor, Saari discloses
the arrangement comprises pixels (leds of array 110a and 110b) of a first type and pixels of a second type (leds with different wavelengths), wherein the pixels of the 
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Saari into the arrangement by Awazu and von Malm so as to achieve the invention as claimed because such incorporation enables construction of low cost hyperspectral imaging arrangements (Saari, par [0006]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Awazu (US 2009/0073275) and von Malm (US 2015/0014716 to Norwin von Malm) further in view of Balasubrananian (US 2018/0101971 to Balasubrananian et al).
Regarding claim 24, Awazu and von Malm disclose aforementioned limitations of the parent claim. However, Awazu and von Malm do not disclose the arrangement is configured to transmit the recording of the scene obtained in the adaptation mode to an external data processing center by data transmission and to store adapted operational data obtained from the external data processing center in the memory.
On the other hand, in the same endeavor, Balasubrananian discloses
the arrangement (device 102) is configured to transmit the recording of the scene (image data 140) obtained in the adaptation mode (adaptation mode by device 102) to an external data processing center (combination of devices 106, 110, 112, 114, 120, 122, 116, 118) by data transmission and to store adapted operational data (metadata) obtained from the external data processing center (combination of devices 106, 110, 
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Balasubrananian into the arrangement by Awazu and von Malm so as to achieve the invention as claimed because such incorporation allows matching of metadata for of image selection (Balasubrananian, par [0036]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN H LE/Examiner, Art Unit 2697                

/LIN YE/Supervisory Patent Examiner, Art Unit 2697